Bleckley, Chief Justice.
This case is controlled by Mathis v. Jones, just decided. The special statute now involved was passed in 1886 (pamph. acts, p. 301), and prohibits the running at large of domestic animals in that portion of Dougherty county lying west of Flint 'river. It declares the owners liable for all damages done on the premises of other persons, etc., etc. A general law, the general local option fence law, was in existence when this statute was passed, and its. provisions embrace the identical case for which the special law was enacted. Code, §§1455(h), 1448. We take judicial notice that Flint river divides Dougherty county, and is a navigable water-course. Moreover, the special statute ignores local option and thereby seeks to limit the general local option fence law to less than the whole territory of the State, by special legislation applicable to a portion of one county. This cannot he done, and we have so ruled in Mathis v. Jones, supra.

Judgment reversed.